In a proceeding pursuant to article 78 of the CPLR to annul respondent’s determination, dated October 1, 1973, which (1) suspended petitioner’s liquor license for 40 days, with 10 days thereof remitted, and (2) imposed a claim of $500 on petitioner’s bond, the appeal is from a judgment of the Supreme Court, Kings County, dated November 26, 1973, which dismissed the proceeding on the merits. Judgment modified, on the law, by adding the following thereto: “except that the remaining 30 days of the suspension are ordered to be deferred”. As so modified, judgment affirmed, without costs. In our opinion the penalty was excessive to the extent indicated herein. Martuscello, Acting P. J., Latham, Shapiro, Benjamin and Munder, JJ., concur.